Judgment, Supreme Court, Bronx County (Bertram Katz, J., and a jury), entered September 25, 2003, awarding plaintiff, inter alia, $100,000 for past pain and suffering, $300,000 for future pain and suffering over 25 years and $100,000 for future lost earnings over five years, before structuring, unanimously affirmed, without costs.
The jury’s finding that the subject injury to plaintiffs knee, and resulting need for the surgery performed in July 2001, were *552attributable to the subject construction site accident of February 2000, and not the car accident of June 2001, is supported by a fair interpretation of the evidence. The award for future lost earnings over five years is also supported by a fair interpretation of the evidence, including competing expert testimony that while plaintiff will never be able to perform physical labor consistent with his work experience, he is capable of and suited to various types of sedentary work. The awards for past and future pain and suffering do not deviate from what is reasonable compensation under the circumstances (cf. Kircher v Motel 6 G.P., 305 AD2d 261 [2003]; Calzado v New York City Tr. Auth., 304 AD2d 385 [2003]; Schultz v Turner Constr. Co., 278 AD2d 76 [2000]). Concur—Nardelli, J.P., Mazzarelli, Saxe, Ellerin and Lerner, JJ.